Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Drawings
Figures 1A, 1B, and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated in background of the invention [para 0004-0005].  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The Figure 3 is objected to because after decision diamond 36, it shows if the result is “ok”, one arrow pointing back to “Print next layer” block and same time another arrow pointing to “Post processing” block.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-

Claim 1 recites limitation of “obtaining manufacturing data for a workspiece” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 1 recites limitation of “creating a simulated workpiece having a plurality of simulated layers” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 1 recites limitation of “simulating measurement of the plurality of simulated layers in order to determine simulated test results for the workpiece” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

Claim 1 recites limitation of “physically producing a set of layers” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 1 recites limitation of “measuring the produced set of layers in order to obtain measured test results for the workpiece” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 1 recites limitation of “evaluating the measured test results” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 

Claim 1 recites limitation of “repeating the physically producing, the measuring, and the evaluating for further sets of layers of the plurality of layers” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 1 recites limitation of “in response to the evaluating indicating unacceptable manufacturing, performing a remedial measure” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 2 recites limitation of “a trained machine learning model” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 4 recites limitation of “wherein the remedial measure comprises changing process parameters for physically producing subsequent sets of layers” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 6 recites limitation of “wherein the sets of layers comprises at least one of a single layer, a plurality of layers, and a partial layer” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed 

Claim 7 recites limitation of “wherein the evaluating comprises using a predefined correlation of differences between the measured test results and the simulated test results with component properties” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 9 recites limitation of “the laser ultrasound process uses a laser beam having a pulse frequency of less than fmax = …” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 12 recites limitation of “a simulation device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 

Claim 12 recites limitation of “evaluate the measured test results using the simulated test results” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 12 recites limitation of “perform a remedial measure” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 14 recites limitation of “a laser ultrasound test device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 

Claim 14 recites limitation of “an electronic laser speckle interferometry test device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 14 recites limitation of “an infrared thermography test device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 14 recites limitation of “an x-ray test device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 17 recites limitation of “an analysis device” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.

Claim 17 recites limitation of “a unit for electronic laser speckle interferometry” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.
Claim 17 recites limitation of “a unit for infrared thermography” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support.



Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Claim 1 recites limitation of “obtaining manufacturing data for a workpiece” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “creating a simulated workpiece having a plurality of simulated layers” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “simulating measurement of the plurality of simulated layers in order to determine simulated test results for the workpiece” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “physically producing a set of layers” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find 

Claim 1 recites limitation of “measuring the produced set of layers in order to obtain measured test results for the workpiece” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “evaluating the measured test results” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 1 recites limitation of “repeating the physically producing, the measuring, and the evaluating for further sets of layers of the plurality of layers” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which 

Claim 1 recites limitation of “in response to the evaluating indicating unacceptable manufacturing, performing a remedial measure” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 2 recites limitation of “a trained machine learning module” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 4 recites limitation of “wherein the remedial measure comprises changing process parameters for physically producing subsequent sets of layers” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 6 recites limitation of “wherein the sets of layers comprises at least one of a single layer, a plurality of layers, and a partial layer” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 6 recites limitation of “wherein the evaluating comprises using a predefined correlation of differences between the measured test results and the simulated test results with component properties” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant 

Claim 7 recites limitation of “wherein the evaluating comprises using a predefined correlation of differences between the measured test results and the simulated test results with component properties” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 9 recites limitation of “the laser ultrasound process uses a laser beam having a pulse frequency of less than fmax = …” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 12 recites limitation of “a simulation device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 12 recites limitation of “evaluate the measured test results using the simulated test results” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 12 recites limitation of “perform a remedial measure” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 14 recites limitation of “a laser ultrasound test device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 14 recites limitation of “an electronic laser speckle interferometry test device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 14 recites limitation of “an infrared thermography test device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find 

Claim 14 recites limitation of “an x-ray test device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 17 recites limitation of “an analysis device” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.

Claim 17 recites limitation of “a unit for electronic laser speckle interferometry” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find 

Claim 17 recites limitation of “a unit for infrared thermography” which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The examiner searched detailed description provided by the applicant but he was unable to find support. The examiner also examined all the figures provided by the applicant but he was unable to find support. Therefore, the examiner submits that it would require undue the experimentation to make and/or use the claimed limitation.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ou et al (US Pub. 2016/03182551; hereinafter Ou).

As per claim, Ou discloses a method for additive manufacturing, the method comprising: 

obtaining manufacturing data for a workpiece, wherein the manufacturing data defines a plurality of layers of the workpiece [Fig. 2, 8A; para 0033, 0046; receive an input specifying a 3D model]; 

simulating additive manufacturing of the workpiece using the manufacturing data, thereby creating a simulated workpiece having a plurality of simulated layers [Fig. 2; 8C; para 0042, 0053, 0056-0058; structural aspects of the multiple modified versions of the 3D model of the 3D structure can be simulated]; 

simulating measurement of the plurality of simulated layers in order to determine simulated test results for the workpiece [Fig. 2; 4, 8C; para 0039, 0042, 0053, 0056-0058; LAYERSLIDER (which indicates the printing layers)]; 

physically producing a set of layers of the plurality of layers using an additive manufacturing process according to the manufacturing data [Fig. 2; 4, 5A-7B]; 

[Fig. 2, 8B, 8C; para 0042, 0049, 0053, 0058; simulation testing]; 

evaluating the measured test results using the simulated test results to determine whether manufacturing is acceptable [Fig. 2, 8B, 8C; para 0053-0054, 0058; whether the updated 3D model is acceptable]; 

in response to the evaluating indicating acceptable manufacturing, repeating the physically producing, the measuring, and the evaluating for further sets of layers of the plurality of layers [Fig. 2, 8B, 8C; para 0058; if not acceptable, the process can repeat]; and 

in response to the evaluating indicating unacceptable manufacturing, performing a remedial measure [Fig. 2, 8B, 8C; para 0042, 0049, 0052, 0058; simulation testing can be performed on the generated structures, and adjustments to the structure can be readily generated based on an outcome of those simulations, before any product is 3D printed].


As per claim 13, Ou discloses a device for additive manufacturing, the device comprising: 

a simulation device configured to: 
simulate additive manufacturing of a workpiece and simulate test results during manufacturing in order to determine simulated test results for the workpiece [Fig. 2; 8C; para 0042, 0053, 0056-0058; structural aspects of the multiple modified versions of the 3D model of the 3D structure can be simulated]; 

a manufacturing device configured to perform additive manufacturing of the workpiece layer by layer [Fig. 2; para 0002, 0026; a system 200 that facilitates the design and additive manufacturing of a 3D object]; and 

a test device configured to test the workpiece during the additive manufacturing in order to obtain measured test results [Fig. 2, 8B, 8C; para 0042, 0049, 0053, 0058; simulation testing], wherein the test device is configured to test the workpiece during manufacturing in order to determine measured test results [Fig. 2, 8B, 8C; para 0042, 0049, 0053, 0058; testing is done during manufacturing] and 

wherein the simulation device is configured to evaluate the measured test results using the simulated test results [Fig. 2, 8B, 8C; para 0053-0054, 0058; whether the updated 3D model is acceptable] and perform a remedial measure in response to the evaluation indicating unacceptable manufacturing of the workpiece [Fig. 2, 8B, 8C; para 0042, 0049, 0052, 0058; simulation testing can be performed on the generated structures, and adjustments to the structure can be readily generated based on an outcome of those simulations, before any product is 3D printed].


As per claim 3, Ou discloses wherein the evaluating comprises comparing the simulated test results with the measured test results [Fig. 2, 8B, 8C; para 0042, 0049, 0053, 0058; simulation testing].

As per claim 4, Ou discloses wherein the remedial measure comprises changing process parameters for physically producing subsequent sets of layers [Fig. 2, 8B, 8C; para 0042, 0049, 0052, 0058; simulation testing can be performed on the generated structures, and adjustments to the structure can be readily generated based on an outcome of those simulations, before any product is 3D printed].

As per claim 5, Ou discloses wherein the remedial measure comprises rejecting the workpiece [Fig. 2, 8B, 8C; para 0058; unacceptable versions].

As per claim 6, Ou discloses wherein the set of layers comprises at least one of a single layer, a plurality of layers, and a partial layer [Fig. 2, 4A-7B; para 0039; printing layers].

As per claim 7, Ou discloses wherein the evaluating comprises using a predefined correlation of differences between the measured test results and the simulated test results with component properties [Fig. 2, 7A-7B; para 0045].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (US Pub. 2016/03182551; hereinafter Ou) in view of Czinger et al (US Pub. 2017/0343984; hereinafter Czinger).

As per claim 2, Ou discloses the invention substantially. Though Ou does not specifically disclose regarding a trained machine learning model, use of machine learning is well known in the art. However, Czinger (in the same field of additive manufacturing) discloses use of the machine learning knowledge [para 0089, 0140].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (US Pub. 2016/03182551.
As per claim 8, Ou discloses the invention substantially. Though Ou does not specifically disclose regarding a laser ultrasound process, use of a laser ultrasound in additive manufacturing is well known in the art. However, Thelakkadan (in the same field of additive manufacturing) discloses an energy source being a laser ultrasound [para 0039, 0045, 0075]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

As per claim 9, Ou discloses wherein: the physically producing is performed in a powder bed comprising a powder material [abstract], the laser ultrasound process uses a laser beam having a pulse frequency of less than f.sub.max = v.sub.M/(d.sub.M + s.sub.M), v.sub.M is a speed of sound in the powder material, d.sub.M is a mean particle diameter of the powder material, and s.sub.M is a standard deviation of a size distribution of particles of the powder material [mathematical concept].


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (US Pub. 2016/03182551; hereinafter Ou) in view of Bamberg et al (US Pub. 2015/0219444; hereinafter Bamberg).

As per claim 10, Ou discloses the invention substantially. Though Ou does not specifically discloses regarding electronic laser speckle interferometry, use of electronic laser speckle interferometry is well known in the art. However, Bamberg (in the same field of additive manufacturing) discloses performing speckle interferometry method and thus for optically [para 0009, 0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

As per claim 12, Ou discloses the invention substantially. Though Ou does not specifically discloses regarding an x-ray examination, use of an x-ray examination is well known in the art. However, Bamberg (in the same field of additive manufacturing) discloses that residual stress analyses are typically performed using x-ray methods [para 0003]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (US Pub. 2016/03182551; hereinafter Ou) in view of Zalameda et al (US Pub. 2017/0297095; hereinafter Zalameda).

As per claims 11 and 14, Ou discloses the invention substantially. Though Ou does not specifically disclose regarding an infrared thermography, use of an infrared thermography is well known in the art. However, Zalameda (in the same field of additive manufacturing) discloses using infrared thermography for measurement of material properties and the detection of defects during the additive manufacturing process [abstract; para 0005, 0031]. Therefore, it would .


Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (US Pub. 2016/03182551; hereinafter Ou) in view of Bamberg et al (US Pub. 2015/0219444; hereinafter Bamberg) and further in view of Zalameda et al (US Pub. 2017/0297095; hereinafter Zalameda).

As per claim 15, Ou discloses a method for additive manufacturing, the method comprising: 

manufacturing a workpiece by an additive manufacturing method and during the manufacturing, analyzing the workpiece by a combination of infrared thermography and electronic laser speckle interferometry [Fig. 2; 8C; para 0042, 0053, 0056-0058; additive manufacturing; analyzing the model by simulating it and adjusting the structure based on an outcome of simulations before any product is 3D printed].

Though Ou does not specifically discloses regarding electronic laser speckle interferometry, use of electronic laser speckle interferometry is well known in the art. However, Bamberg (in the same field of additive manufacturing) discloses performing speckle interferometry method and thus for optically detecting the occurring surface distortions and/or elongations [para 0009, 0011]. Therefore, it would have been obvious to one of ordinary skill in 

Though Ou does not specifically disclose regarding an infrared thermography, use of an infrared thermography is well known in the art. However, Zalameda (in the same field of additive manufacturing) discloses using infrared thermography for measurement of material properties and the detection of defects during the additive manufacturing process [abstract; para 0005, 0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

Obviously, a routineer in the art, after reading the disclosers of Ou, Bambert, and Zalameda, would like to take the advantage of an electronic laser speckle interferometry with infrared thermography to optimize the detection of defects during the additive manufacturing and thus provide an additive manufacturing device with more accuracy.


As per claim 17, Ou discloses a device for manufacturing a workpiece, the device comprising: 

a manufacturing device configured to produce the workpiece using additive manufacturing and an analysis device configured to analyze the workpiece during the manufacturing [Fig. 2; 8C; para 0042, 0053, 0056-0058; additive manufacturing; analyzing the model by simulating it and adjusting the structure based on an outcome of simulations before any product is 3D printed], wherein the analysis device comprises: a unit for electronic laser speckle interferometry and a unit for infrared thermography.

Though Ou does not specifically discloses regarding electronic laser speckle interferometry, use of electronic laser speckle interferometry is well known in the art. However, Bamberg (in the same field of additive manufacturing) discloses performing speckle interferometry method and thus for optically detecting the occurring surface distortions and/or elongations [para 0009, 0011]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

Though Ou does not specifically disclose regarding an infrared thermography, use of an infrared thermography is well known in the art. However, Zalameda (in the same field of additive manufacturing) discloses using infrared thermography for measurement of material properties and the detection of defects during the additive manufacturing process [abstract; para 0005, 0031]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as both are directed to an additive manufacturing.

Obviously, a routineer in the art, after reading the disclosers of Ou, Bambert, and Zalameda, would like to take the advantage of an electronic laser speckle interferometry with .


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ou et al (US Pub. 2016/03182551; hereinafter Ou), Bamberg et al (US Pub. 2015/0219444; hereinafter Bamberg), and Zalameda et al (US Pub. 2017/0297095; hereinafter Zalameda) in view of Czinger et al (US Pub. 2017/0343984; hereinafter Czinger).

As per claim 2, Ou, Bamberg, and Zalameda disclose the invention substantially. Though Ou, Bamberg, and Zalameda do not specifically disclose regarding a trained machine learning model, use of machine learning is well known in the art. However, Czinger (in the same field of additive manufacturing) discloses use of the machine learning knowledge [para 0089, 0140].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the cited references as they all are directed to an additive manufacturing.


Short summary of the cited prior art by the examiner in PTO-892 form but not used in the rejection above.
A. US-20200039145 discloses powder-bed-based additive manufacture of a workpiece with a simulation program module.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Prior art cited by the applicant in submitted information discloser statement.